Dixon, J.
(dissenting). My conclusion that the statute under review in this case is constitutional rests upon four legal propositions which are, I think, fully supported by the decisions in this state: :
First. Our earliest cases involving the effect of the constitutional amendment forbidding the passage of private, local and special laws to regulate the internal affairs of 'towns and *538counties, lay down the principle that a law is general, and so not prohibited, if it applies to a class of towns, provided the class is formed upon a basis which bears some reasonable relation to the object of the law. Van Riper v. Parsons, 11 Vroom 1; Hammer v. Richards, 15 Id. 667.
Second. Later cases decide that towns may constitutionally be classified upon the basis of their population, for the purpose of legislation, whenever there exists a reasonable relation between population and the object of the law. Randolph v. Wood, 20 Vroom 85; S. C. on error, 21 Id. 175.
Third. Contemporaneously with the announcement of the foregoing rule, it was declared that whenever population may constitutionally be made the basis of classification, the line of demarcation can be drawn in the discretion of the legislature, provided it be not drawn illusively—that is, “with a view of escaping the constitutional restriction,” as Chief Justice Beasley expressed it in Van Riper v. Parsons, 11 Vroom 9. Randolph v. Wood, 20 Id. 85, 91; Paul v. Gloucester County, 21 Id. 585, 592; Warner v. Hoagland, 22 Id. 62, 68; Mortland v. Christian, 23 Id. 521, 538; Matheson v. Caminade, 26 Id. 4.
Manifestly the rule last mentioned is but a corollary from the previous decisions, for, place the line of cleavage where you will, and let the reason for discriminating between the smallest member of the lower class and the largest member of the higher class be ever so strong, that reason will approach the vanishing point when you compare the largest member of the lower class with the smallest member of the higher class * consequently, between these the line must be drawn arbitrarily or nearly so, and this arbitrary power must rest with the legislature, subject to the proviso stated.
Fourth. Our more recent decisions have, in some cases, expressly declared, and in others assumed, that there exists a reasonable relation between the population of towns and their' “structural forms of government and administration—the structure of the municipal government, the formation of the machinery by which their local affairs are to be regulated.” *539This proposition is sustained by the uniform practice of civilized nations, for everywhere the systems of municipal government provided for large communities differ from those adopted for small ones. Our courts have relied upon it to support many statutes dealing with a gi’eat variety of municipal concerns. Mortland v. Christian, 23 Vroom 521; In re Haynes, 25 Id. 6, 28; Lewis v. Moore, Id. 121; In re Sewer Assessment for Passaic, Id. 156; Owens v. Fury, 26 Id. 1; Matheson v. Caminade, Id. 4; Baker v. Delaney, Id. 9; Oler v. Ridgeway, Id. 10; McLean v. Gibson, Id. 11; Calvo v. Westcott, Id. 78; McLaughlin v. Newark, 28 Id. 298; S. C. on error, 29 Id. 202; Johnson v. Asbury Park, Id. 604.
The propositions thus established embody this rule applicable to the present case: that a law will be general although it embraces only a class of cities formed on the basis of their population according to the discretion of the legislature, provided the law deals merely with the structure or machinery of municipal government, and provided the class does not appear to have been formed illusively.
It remains to consider whether the statute now in hand comes within these two provisos. Its purport is to change the day for holding the municipal elections in cities of the first class—that is, in cities having a population exceeding one hundred thousand.
That the municipal elections form part of the machinery of the local government is too plain to be elucidated by anything beyond the statement of it. It seems equally evident that the body possessing the general legislative power to authorize or prohibit such elections possesses also, as an incident, the power to set the times for holding them, and unless there be express constitutional provision to the contrary, this incidental power must be as untrammeled as the principal. -No such provision exists in New Jersey. I am quite unable to perceive why, if the legislature can prescribe or abolish municipal elections in a designated class of cities, without regard to the existence of such elections in other cities, and in *540its absolute discretion, it cannot also, with like freedom of judgment, fix the day for holding them.
The last matter' for consideration is whether the line of demarcation between cities of the first class and other cities, which this statute adopts, is an illusive one—one “ contrived ■ with a view of' escaping the constitutional restriction.” . That it is not is established by several reasons—first, it was originally drawn as part of a general classification of all the cities -of ’the state soon after the adoption of this constitutional amendment, and with the sole purpose, I believe, of furnishing a rational basis for constitutional statutes adapted to the diverse needs of our very dissimilar municipalities; second, when drawn it was in recognition of a very wide gap between ■ the cities upon one side of it and those upon' the other, and although some cities then far below it have now nearly reached it, that must happen with any permanent limit and cannot render it illusory; and third, every branch of government has for many years and in numerous instances acted upon it as an honest-and reasonable division, unquestioned in this particular until the present controversy arose. -
I must therefore consider this statute as one dealing with a class of cities formed by the legislature in the exercise of its constitutional discretion, upon a basis reasonably related to the object of the law, and therefore must vote to reverse the judgment of the Supreme Court.